Citation Nr: 0739718	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus with plantar fasciitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
organic disorder causing dysuria.

5.  Entitlement to a compensable evaluation for sinusitis 
with headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for bilateral pes planus with plantar fasciitis, 
tinnitus, bronchitis, and an organic disorder causing dysuria 
are herin REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  Whether the veteran's sinusitis with headaches warrants 
the assignment of an increased evaluation depends upon 
whether there are one or two episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; this question cannot be 
answered by the available evidence of record.

2.  The veteran was scheduled for VA examination in July 2005 
to evaluate the disability level of his sinusitis condition, 
but he failed to appear, without good cause shown for his 
failure to appear for examination.


CONCLUSION OF LAW

The veteran's claim for a compensable evaluation for 
sinusitis with headaches must be denied.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.655(a), (b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2001 and May 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records substantiating his 
claim for an increased evaluation, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide any 
evidence in his possession that pertains to his claim. 

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a February SOC and 
April 2005 and April 2007 SSOCs each provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
notes that the veteran was notified of the Dingess provisions 
in March 2006.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Pursuant to 38 C.F.R. § 3.97, Diagnostic Code (DC) 6510, a 
noncompensable evaluation is warranted for sinusitis detected 
by X-ray only.  A 10 percent evaluation requires sinusitis 
with headaches warrant the assignment of an increased 
evaluation depends upon whether there are one or two episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
According to the Note following this regulation, an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.



III.  Factual background and analysis

When entitlement or continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report to such an examination, or reexamination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b).

In the instant case, the veteran was scheduled for a VA 
examination of his sinus condition on July 14, 2005.  This 
examination was canceled by the clinic because the physician 
was not available in the morning.  The examination was 
rescheduled for that afternoon; this was canceled by the 
veteran, who did not want to wait.  The examination was then 
rescheduled for July 25; the veteran failed to report.  He 
has provided no good cause for this failure to report.

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a concomitant duty to cooperate 
with VA.  As the Court of Appeals for Veterans Claims (CAVC) 
has held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  Based on this record, 
the Board concludes that the RO has made every effort to 
obtain the information needed to decide the veteran's claim, 
and its inability to obtain this information has been solely 
the result of the veteran's failure to cooperate by failing 
to report to the scheduled VA examination, for which he has 
provided no good cause. 

Under these circumstances, 38 C.F.R. § 3.655(b) directs that 
the claim for an increased evaluation will be denied.  See 
also Engelke v. Gober, 10 Vet. App. 396 (1997) (when a 
claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. 
§ 3.655(a) dictates that the claim be denied unless the 
appellant has a good cause for his failure to appear).


ORDER

Entitlement to a compensable evaluation for sinusitis with 
headaches is denied.


REMAND

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in 
attempts to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess, supra).  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.  Such notice to the veteran is essential since the 
question of materiality depends on the basis on which the 
prior denial was made and the failure to notify a claimant of 
what would constitute material evidence would be prejudicial 
to the claimant.  Because the veteran was not apprised of the 
reasons for the prior denial and notice of the information 
and evidence needed to address the reasons for that prior 
denial, a remand is necessary to provide him with proper 
notice.

The veteran's claims for service connection for bilateral pes 
planus, tinnitus, bronchitis, and an organic disorder with 
dysuria were denied in December 1993.   He filed his request 
to reopen in April 2000.  The regulation governing reopening 
claims, 38 C.F.R. § 3.156(a), was revised effective August 
29, 2001.  Requests to reopen filed prior to August 29, 2001, 
must be readjudicated using the earlier version of 38 C.F.R. 
§ 3.156(a).  However, in the February 2004 statement of the 
case, the veteran was provided with the revised version of 
38 C.F.R. § 3.156(a).  In order to afford the veteran due 
process, he must be apprised of the appropriate version of 
38 C.F.R. § 3.156(a) that is applicable to his claims.

Accordingly, the case is REMANDED for the following action:

1.   The RO should review the record and take 
any necessary action to ensure compliance with 
all VCAA notice and assistance requirements.  
The veteran should be furnished with an 
appropriate VCAA letter in accordance with the 
guidance of the recent Kent decision 
concerning VCAA notice in cases involving new 
and material evidence.

2.  The RO should readjudicate the veteran's 
claims to reopen  the requests for service 
connection for bilateral pes planus, tinnitus, 
bronchitis, and an organic disorder with 
dysuria.  He and his representative should 
then be provided an appropriate supplemental 
statement of the case, which includes the 
version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001, and an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


